DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed on 11/17/2020, 04/08/2021, and 03/21/2022 have been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Semiconductor device having side-diffused trench plug having a diffusion region extends into a substrate base.
Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  
In claim 1, line 5, “the substrate” should be --the substrate base-- for consistency.
In claim 13, line 5, “the substrate” should be --the substrate base-- for consistency.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 12, 13, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loechelt et al. (U.S. Pub. 2009/0096021) in view of Blanchard (U.S. Pub. 2005/0042830).
In re claim 1, Loechelt discloses a semiconductor device structure comprising: a semiconductor plug comprising: a substrate base 12 comprising a first dopant type (n-type silicon substrate) (see paragraph [0024] and fig. 1); a semiconductor layer 14 comprising a second dopant type (p-type) (see paragraph [0024] and fig. 1), the semiconductor layer 14 disposed on the substrate 12 and having an upper surface; a trench etched into the semiconductor layer 14, the trench having a depth less than a thickness of the semiconductor layer 14 (see paragraph [0027] and fig. 1, notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), thus examiner tails to position that the bottom of the trench started from sidewalls of the p-type layer 26 and thus having a depth that is less than the thickness of the semiconductor layer 14, see fig. 1); and a doped region 23 (n-type doped layer) extending from one or more sides of the trench into the semiconductor layer; wherein the doped region 23 extends from a bottom surface of the trench in the semiconductor layer 14 and into the substrate base 12 (see paragraphs [0027]-[0028] and fig. 1, note that the doped region 23 extends from the bottom surface of the trench into the semiconductor layer 14 and into a top surface of the substrate base 12, see fig. 1).

    PNG
    media_image1.png
    576
    789
    media_image1.png
    Greyscale

	Loechelt is silent to wherein the doped region is a diffusion region.
	However, Blanchard discloses in a same field of endeavor, a semiconductor device structure comprising: a semiconductor plug 516 comprising: a substrate base 502 comprising a first dopant type; a semiconductor layer 501 comprising a second dopant type, the semiconductor layer 501 disposed on the substrate 502 and having an upper surface (see paragraph [0023] and figs. 4A-D); a trench 520 etched into the semiconductor layer 501, the trench 501 having a depth less than a thickness of the semiconductor layer 501 (see paragraph [0023] and fig. 4A); and a diffusion region 512 extending from one or more sides of the trench 520 into the semiconductor layer 501; wherein the diffusion region 512 extends from a bottom surface of the trench 520 in the semiconductor layer 501 (see paragraph [0025] and figs. 4A-D).

    PNG
    media_image2.png
    379
    640
    media_image2.png
    Greyscale

	Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Blanchard into the semiconductor device structure of Loechelt in order to enable a diffusion region to be provided in the semiconductor device structure of Loechelt because in doing so a voltage sustaining region in the power semiconductor device can be obtain (see Abstract of Blanchard).  Additionally, based on the teaching of Blanchard, it is respectfully submitted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the well-known technique for forming the diffused region Blanchard into the semiconductor device structure of Loechelt because it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to form the diffused region either by ion implanting dopants at an angle into the trench, epitaxial KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Additionally, note that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.  When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In 
In re claim 4, as applied to claim 1 above, Loechelt in combination with Blanchard discloses wherein the semiconductor plug further comprises: fill material, disposed within the trench (element 26/27 in fig. 1 of Loechelt and element 516 in fig. 4C of Blanchard).
In re claim 5, as applied to claim 1 above, Loechelt in combination with Blanchard discloses wherein the fill material 516 is polysilicon or doped silicon (see paragraph [0026] and fig. 4C of Blanchard).
In re claim 6, as applied to claim 1 above, Loechelt in combination with Blanchard discloses wherein the semiconductor plug has a uniform width (see fig. 1 of Loechelt and fig. 4C of Blanchard).
In re claim 7, as applied to claim 6 above, Loechelt in combination with Blanchard discloses wherein the semiconductor plug, including the diffusion region, has a width of 3 μm-6 μm (see paragraph [0040] of Loechelt, note that, the semiconductor plug has a width of about 3.0 µm to about 5.0 µm).  

In re claim 9, as applied to claim 1 above, Loechelt in combination with Blanchard are silent to wherein the semiconductor layer has a depth of 5 μm-10 μm.
However, Loechelt discloses that the semiconductor layer 14 has a depth (thickness) of about 40 µm (see paragraph [0024]) and Blanchard discloses that the semiconductor layer 501 has a depth of about 15-50 µm (see paragraph [0023]).  Therefore, based on the teaching of Loechelt and Blanchard, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to optimize the depth of the semiconductor in the semiconductor device structure of Loechelt to be about 5 μm-10 μm since it is respectfully submitted that there is no evidence indicating that depth of the semiconductor layer is critical and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).

In re claim 12, as applied to claim 1 above, Loechelt in combination with Blanchard discloses wherein the semiconductor device structure further comprising: a surface feature 19 disposed on the upper surface of the semiconductor layer 14 (see paragraph [0025] and fig. 1 of Loechelt).
In re claim 13, Loechelt discloses a semiconductor device structure comprising: a semiconductor plug comprising: a substrate base 12 comprising a first dopant type (n-type silicon substrate) (see paragraph [0024] and fig. 1); a semiconductor layer 14 comprising a second dopant type (p-type) (see paragraph [0024] and fig. 1), the semiconductor layer 14 disposed on the substrate 12 and having an upper surface; a trench 122 etched into the semiconductor layer 14, the trench 122 having a depth greater than a thickness of the semiconductor layer 14 (see paragraph [0040] and fig. 2); and a doped region 23 extending from one or more sides of the trench into the semiconductor layer 14; wherein the doped region 23 extends from a bottom surface of the trench 122 and into the substrate base 12 (see paragraph [00227] and fig. 1).
	Loechelt is silent to wherein the doped region is a diffusion region.

	Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Blanchard into the semiconductor device structure of Loechelt in order to enable a diffusion region to be provided in the semiconductor device structure of Loechelt because in doing so a voltage sustaining region in the power semiconductor device can be obtain (see Abstract of Blanchard).  Additionally, based on the teaching of Blanchard, it is respectfully submitted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the well-known technique for forming the diffused region Blanchard into the semiconductor device structure of Loechelt because it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to form the diffused region either by ion implanting dopants at an angle into the trench, epitaxial growing the diffused region, or by forming a dopant source layer in the trench and KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Additionally, note that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.  When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 
In re claim 16, as applied to claim 13 above, Loechelt in combination with Blanchard discloses wherein the semiconductor plug further comprises: fill material, disposed within the trench, wherein the fill material 516 is polysilicon or doped silicon (see paragraph [0026] and fig. 4C of Blanchard).
In re claim 17, as applied to claim 13 above, Loechelt in combination with Blanchard discloses wherein the one or more sides of the semiconductor plug extend at an angle between 80° and 100° from a surface of the substrate base (see fig. 1 of Loechelt) but is silent to wherein the semiconductor layer has a depth of 5 μm-10 μm.
However, Loechelt discloses that the semiconductor layer 14 has a depth (thickness) of about 40 µm (see paragraph [0024]) and Blanchard discloses that the semiconductor layer 501 has a depth of about 15-50 µm (see paragraph [0023]).  Therefore, based on the teaching of Loechelt and Blanchard, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to optimize the depth of the semiconductor in the semiconductor device structure of Loechelt to be about 5 μm-10 μm since it is respectfully submitted that there is no evidence indicating that depth of § 2144.05.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
In re claim 18, as applied to claim 13 above, Loechelt in combination with Blanchard discloses wherein the semiconductor plug comprises a first semiconductor plug, further comprising: at least one additional semiconductor plug adjacent the first semiconductor plug so as to form a semiconductor plug assembly, wherein the semiconductor plug assembly comprises the second dopant type (see paragraph [0027] and fig. 1 of Loechelt, note that the adjacent semiconductor plug comprises the second dopant type 26).
In re claim 20, as applied to claim 13 above, Loechelt in combination with Blanchard discloses wherein the semiconductor device structure further comprising: a surface feature 19 disposed on the upper surface of the semiconductor layer 14 (see paragraph [0025] and fig. 1 of Loechelt).
Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loechelt et al. (U.S. Pub. 2009/0096021) in view of Blanchard (U.S. Pub. .
In re claims 2 and 14 as applied to claims 1 and 13 above, respectively, Loechelt and Blanchard are silent to wherein the semiconductor plug comprises the first dopant type  further comprising: a first device disposed in a first region of the substrate, the first device being at least partially disposed within the semiconductor layer; and a second device disposed in a second region of the substrate, the second device being at least partially disposed within the semiconductor layer; wherein the first region is laterally displaced from the second region and wherein the semiconductor plug is disposed between the first device and second device and electrically isolates the first device from the second device.
However, Yang discloses in a same field of endeavor, a semiconductor device structure, including, inter-alia, wherein the semiconductor plug comprises the first dopant type further comprising: a first device (1600 on the left side) disposed in a first region of the substrate, the first device being at least partially disposed within the semiconductor layer 900; and a second device (1600 on the right side) disposed in a second region of the substrate, the second device being at least partially disposed within the semiconductor layer 900; wherein the first region is laterally displaced from the second region and wherein the semiconductor plug 1400 is disposed between the first device and second device and electrically isolates the first device from the second device (see paragraphs [0031]-[0034] and figs. 16-17).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to be motivated to incorporate the teaching of Yang into the .
Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loechelt et al. (U.S. Pub. 2009/0096021) in view of Blanchard (U.S. Pub. 2005/0042830), as applied to claims 1 and 13 above, respectively, and further in view of Zundel (U.S. Pub. 2012/0319761).
In re claims 3 and 15 as applied to claims 1 and 13 above, respectively, Loechelt in combination with Blanchard discloses wherein the semiconductor plug comprises the second dopant type (note that, layer 26 is a p-type layer, see paragraph [0027] and fig. 1 of Loechelt); the semiconductor layer 14 has a first concentration of the second dopant type (see paragraph [0024] and fig. 1 of Loechelt); the semiconductor plug has a second concentration of the second dopant type (see paragraph [0027] and fig. 1 of Loechelt).
However, Loechelt and Blanchard are silent to wherein the second concentration is greater than the first concentration.

Therefore, it is respectfully submitted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Loechelt reference with the feature as taught by Zundel to enable wherein the semiconductor plug has a second concentration of the second dopant type, and wherein the second concentration is greater than the first concentration in Loechelt to be formed because in doing so would improve avalanche breakdown characteristics of the semiconductor device (see paragraph [0001] of Zundel).
Claims 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loechelt et al. (U.S. Pub. 2009/0096021) in view of Blanchard (U.S. Pub. 2005/0042830) and Yang et al. (U.S. Pub. 2015/0061007), as applied to claims 2 and 14 above, respectively, and further in view of Zundel (U.S. Pub. 2012/0319761).
In re claims 11 and 19, as applied to claims 2 and 14 above, respectively, Loechelt discloses wherein the semiconductor plug comprises a first semiconductor plug comprising the first dopant type (n-type layer 23) (see paragraph [0027] and fig. 1 of Loechelt) and being formed within a first region, the semiconductor device structure further comprising: a second semiconductor plug comprising the second dopant type (p-type layer 26) (see paragraph [0027] and fig. 1 of Loechelt), wherein: the semiconductor layer 14 has a first concentration of the second dopant type (see paragraph [0024] and fig. 1 of Loechelt), and the second semiconductor plug is formed within a second region, the second region being laterally displaced from the first region (see fig. 1 of Loechelt).

However, Zundel discloses a semiconductor device structure including, inter-alia, a semiconductor plug made of highly doped polysilicon (see paragraph [0050]).
Therefore, it is respectfully submitted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Loechelt reference with the feature as taught by Zundel to enable wherein the second semiconductor plug has a second concentration of the second dopant type, and wherein the second concentration is greater than the first concentration in Loechelt to be formed because in doing so would improve avalanche breakdown characteristics of the semiconductor device (see paragraph [0001] of Zundel).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guitart et al.		U.S. Patent 9,490,372	Nov. 8, 2016.
Montanini et al.	U.S. Patent 8,476,143	Jul. 2, 2013.
Grivna et al.		U.S. Patent 8,106,436	Jan. 31, 2012.
Tu et al.		U.S. Patent 7,411,266	Aug. 12, 2008.
Davies 		U.S. Patent 8,530,963	Sep. 10, 2013.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892